Exhibit 10.2

 

LOGO [g365476g38o23.jpg]

DON DAVID GOLD S.A. DE C.V.

Macedonio Alcala No. 201-105

Col Centro, Oaxaca, Oaxaca

Mexico

Lucerne, 3 December 2010 / ERF / ak

 

 

PURCHASE CONTRACT

 

  

 

203-10-27070-P

 

This contract is concluded on the 27th day of October 2010 (the “Effective
Date”) between DON DAVID GOLD S.A. DE C.V., Macedonio Alcala No. 201-105, Col
Centro, Oaxaca, Oaxaca, Mexico (the “Seller”) and TRAFIGURA BEHEER B.V.,
Amsterdam, Branch Office Lucerne, Zürichstrasse 31, 6002 Lucerne, Switzerland
(the “Buyer”).

 

1. SCOPE OF THE CONTRACT

The Seller agrees to sell silver/gold concentrate and the Buyer agrees to buy
silver/gold concentrate at the terms and conditions set out below:

 

2. DEFINITIONS

 

1 kilogram means:      1,000 grams; 1 ounce means:      1 troy ounce of 31.1035
grams; 1 pound means:      453.593 grams; 1 ton means:      1 metric ton of
1,000 kilograms or 2204.62 lbs; 1 unit means:      1% of the dry net weight;
Affiliates means:      in relation to any company or corporation, a Subsidiary
or Holding Company of that company or corporation or any other Subsidiary of
that company or corporation or of that Holding Company;
Banking Day and Business Day mean:      any day except a Saturday or Sunday on
which banks in the city of New      York, New York, USA, are generally open for
the conduct of business; Holding Company:      has the meaning given to it in
the definition of Subsidiary; IMO/BC Code means:      the International Maritime
Organisation Code of Safe Practice for Solid Bulk Cargoes prevailing at the time
of delivery; INCOTERMS 2000 means:      the 2000 edition of the standard trade
definitions published by the      International Chamber of Commerce; LBMA means:
     London Bullion Market Association; LME means:      London Metal Exchange;
Subsidiary means:      a company or corporation which, in relation to another
company or corporation (a “Holding Company”): (a) is controlled, directly or
indirectly, by the Holding Company; (b) more than half the issued share capital
of which is beneficially owned, directly or indirectly by the Holding Company;
or (c) which is a Subsidiary of another Subsidiary of

TRAFIGURA BEHEER B.V., AMSTERDAM, BRANCH OFFICE LUCERNE

REGISTERED AND MAILING ADDRESS: ZÜRICHSTRASSE 31, POSTFACH 4268, 6002 LUCERNE,
SWITZERLAND



--------------------------------------------------------------------------------

PURCHASE CONTRACT

 

     203-10-27070-P     

 

   the Holding Company; and for this purpose, a company or corporation shall be
treated as being controlled by a Holding Company if the Holding Company is able
to direct its affairs and/or to control the composition of its board of
directors or equivalent body; US$ means:    the lawful currency of the United
States of America; Valid TML means:    Transportable Moisture Limit valid for
the current shipment; Valid FMP means:    Flow Moisture Point valid for the
current shipment.

 

3. QUANTITY

100% (one hundred percent) of the El Aguila production of silver/gold
concentrate produced during November and December 2010, estimated to be
approximately 300 (three hundred) wet metric tons per month (the “Concentrate”).

 

4. QUALITY

El Aguila gold/silver concentrate, assaying as follows:

 

Gold    200-400 g/dmt Silver    3,000-5,000 g/dmt Arsenic    1,500-2,000 g/dmt
Antimony    200-300 g/dmt Bismuth    15-30 g/dmt Mercury    0.05-0.10 g/dmt
Tellurium    30-45 g/dmt

The Concentrate shall otherwise be free from deleterious impurities harmful to
the smelting and / or refining processes and shall be able to withstand the
voyage, upon all customary forms of transportation, to the destination intended
by the Buyer. The Concentrate shall conform to all local regulations and the IMO
/ BC Code of Safe Practice for Solid Bulk Cargoes. Seller shall promptly present
valid TML, FMP and moisture certificates if so requested by Buyer.

 

5. SHIPMENT

Shipment is scheduled as follows:

 

  •  

Approximately 300 (three hundred) metric tons during November 2010; and

 

  •  

Approximately 300 (three hundred) metric tons during December 2010.

 

6. DELIVERY

FOB (Incoterms 2000) one safe port and berth Manzanillo, Mexico or parity.

For the avoidance of doubt: a) all loading costs are for Seller’s account; and
b) Seller shall be responsible for custom clearing the Concentrate for export
from Mexico and all customs clearance and export charges shall be for Seller’s
account.

 

2



--------------------------------------------------------------------------------

PURCHASE CONTRACT

 

     203-10-27070-P     

 

7. PRICE

The price per dry metric ton of the Concentrate shall be the sum of the payments
less the deductions specified below:

Payments

Silver

Pay for 95% (ninety-five percent) of the final silver content, subject to a
minimum deduction of 50 (fifty) grams per dry metric ton of the Concentrate at
the official LBMA spot quotation for silver, as published in the Metal Bulletin
in US$ and averaged over the quotational period.

Gold

Pay for 95% (ninety-five percent) of the final gold content, subject to a
minimum deduction of 1.5 (one point five) grams per dry metric ton of the
Concentrate and at the mean of the official LBMA PM quotation for gold, as
published in the Metal Bulletin in US$ and averaged over the quotational period.

Deductions

Treatment Charge

US$ 300.00 (US$ three hundred) per dry metric ton of the Concentrate delivered
FOB Manzanillo, Mexico or parity.

Refining Charges

 

Silver:        US$ 1.20 (US$ one point two zero) per payable ounce of silver.

This refining charge is based on a silver price of US$15/oz and shall be
increased by US$0.05 for each US$1.0 dollar that the final silver prices is over
US$15/oz.

 

Gold:          US$ 8.00 (US$ eight) per payable ounce of gold.

Impurities

Arsenic and Antimony

US$ 3.00 (US$ three) per dry metric ton of the Concentrate for each 0.10% (zero
point one zero percent) by which the final arsenic and antimony content exceeds
0.4% (zero point four percent), fractions pro rata.

Bismuth

US$ 1.50 (US$ one point five zero) per dry metric ton of the Concentrate for
each 0.01% (zero point zero one percent) by which the final bismuth content
exceeds 0.1% (zero point one percent), fractions pro rata.

 

8. QUOTATIONAL PERIOD

The quotational period for all payable metals shall be the average of the first
month following the month of delivery at Buyer’s designated warehouse (M+l).

 

3



--------------------------------------------------------------------------------

PURCHASE CONTRACT

 

     203-10-27070-P     

 

For the avoidance of doubt, the month of delivery (M) shall be the month of the
closing date of the lot delivered to the designated warehouse.

 

9. PAYMENT

All payments shall be made in US$ by telegraphic transfer.

Provisional Payment

The provisional payment shall be effected as follows:

90% (ninety percent) of the provisional value of the Concentrate, based on the
bill of lading wet weight, provisional moisture, provisional assays and the
metal quotations applicable on the bill of lading date (or on the last LME
market day prior to the bill of lading date if the bill of lading date does not
fall on an LME market day), shall be paid against the presentation of the
following documents:

 

1. 3/3 original ‘clean on board’ Charter Party bills of lading, made out to
order, blank endorsed and marked freight payable as per Charter Party;

2. Seller’s provisional invoice;

3. Seller’s provisional weight and moisture certificate;

4. Seller’s provisional assay certificate.

Final Payment

Final payment shall be made by the party so owing latest 3 (three) Banking Days
after the date final assays, weights and prices are known against presentation
of the final invoice.

 

10. TITLE AND RISK

Title shall pass from the Seller to the Buyer upon Buyer’s provisional payment.

Risk shall pass from Seller to Buyer when the Concentrate passes the ship’s rail
at the port of loading.

 

11. INSURANCE

Insurance for the Concentrate shall be covered by Seller up to the passing of
risk from Seller to Buyer.

 

12. WEIGHING, SAMPLING AND MOISTURE DETERMINATION

The operations of weighing, sampling and moisture determination shall be carried
out at the Buyer’s warehouse in the usual technical manner. The moisture and the
weight thus determined less a weight franchise of 0.50% (zero point five zero
percent) shall be final and binding for settlement purposes, save for fraud or
manifest error.

Seller and Buyer shall appoint an internationally recognised supervision company
on a joint basis to conduct these operations. The costs of these operations
shall be shared equally between the parties.

 

4



--------------------------------------------------------------------------------

PURCHASE CONTRACT

 

     203-10-27070-P     

 

The size of the lots for sampling purposes shall be approximately 30 (thirty)
wet metric tons. Sample portions shall be made from each such sample lot and
distributed as follows:

 

- 2 sets of sealed samples for the Seller:

 

- 1 set of sealed samples to be retained by an internationally recognised
supervision company for use by the umpire in the event one is appointed.

The final contents for all elements shall be calculated on a lot-by-lot basis.
The sum of the individual lot contents will constitute the total of the
shipment.

 

13. ASSAYING

Assays shall be determined one of the following mutually greed internationally
recognized independent laboratories at the port of loading:

Alfred H. Knight de Mexico, S.A. de C.V.

Fdo. Montes de Oca No. 183

Col. Independencia, C/P. 03630

Mexico, D. F

Stewart Inspection and Analysis Limited

Caddick Road

Knowsley Business Park

Prescot

L34 9ER

England

SGS Nederland B.V.,

Mineral Services

Malledijk 18

3200 AE Spijkenisse

The Netherlands

The results so obtained shall be final and binding for settlement purposes, save
for fraud or manifest error. The assays shall be unadjusted for cupel absorption
and slag loss. The cost of these operations shall be shared equally between the
parties.

 

14. FORCE MAJEURE

If either party is prevented, hindered or delayed from performing in whole or in
part any obligation or condition of this contract by reason of force majeure
(the “Affected Party”), the Affected Party shall give written notice to the
other party promptly and in any event within 3 (three) Business Days after
receiving notice of the occurrence of a force majeure event giving, to the
extent reasonably practicable, the details and expected duration of the force
majeure event and the quantity of Concentrate affected (the “Force Majeure
Notice”).

Provided that a Force Majeure Notice has been given, for so long as the event of
force majeure exists and to the extent that performance is prevented, hindered
or delayed by the event of force majeure, neither party shall be liable to the
other and the Affected Party may suspend performance of its obligations under
this contract (a “Force Majeure Suspension”). During the period of a Force
Majeure Suspension, the other party may suspend the performance of all or a part
of its obligations to the extent that such suspension is commercially
reasonable.

The Affected Party shall use commercially reasonable efforts to avoid or remove
the event of force majeure and shall promptly notify the other party when the
event of force majeure is terminated.

If a Force Majeure Suspension occurs, the time for performance of the affected
obligations and, if

 

5



--------------------------------------------------------------------------------

PURCHASE CONTRACT

 

     203-10-27070-P     

 

If the period of the Force Majeure Suspension is equal to or exceeds 3 months
from the date of the Force Majeure Notice, and so long as the force majeure
event is continuing, either party may, in its sole discretion and by written
notice, terminate this contract or, in the case of multiple deliveries under
this contract, terminate the affected deliveries. Upon termination in accordance
with this clause, neither party shall have any further liability to the other in
respect of this contract or, as the case may be, the terminated deliveries
except for any rights and remedies previously accrued under the Contract,
including any payment obligations.

“Force Majeure” means any cause or event reasonably beyond the control of a
party, including, but not limited to fires, earthquakes, lightning, floods,
explosions, storms, adverse weather, landslides and other acts of natural
calamity or acts of god; navigational accidents or maritime peril; vessel damage
or loss; strikes, grievances, actions by or among workers or lock-outs (whether
or not such labour difficulty could be settled by acceding to any demands of any
such labour group of individuals); accidents at, closing of, or restrictions
upon the use of mooring facilities, docks, ports, harbours, railroads or other
navigational or transportation mechanisms; disruption or breakdown of, storage
plants, terminals, machinery or other facilities; acts of war, hostilities
(whether declared or undeclared), civil commotion, arrest and/or detention of
the Concentrate and/or vessel, embargoes, blockades, terrorism, sabotage or acts
of the public enemy; any act or omission of any governmental authority; good
faith compliance with any order, request or directive of any governmental
authority; or any other cause reasonably beyond the control of a party, whether
similar or dissimilar to those above and whether foreseeable or unforeseeable,
which, by the exercise of due diligence, such party could not have been able to
avoid or overcome. A party’s inability economically to perform its obligations
under the Contract shall not constitute an event of force majeure.

This clause shall not apply to any obligations to pay, indemnify or provide
security or to any Concentrate for which vessel, truck or rail wagon space has
been booked, pricing has been established, the quotational period has commenced
or payment has been made unless the Buyer has expressly consented in writing.

 

15. SUSPENSION OF QUOTATIONS

The metal prices and currency quotations specified under this contract are the
quotations in general use for the pricing of the metal content of concentrate.

In the event that any of these price quotations cease to exist or cease to be
published or should no longer be internationally recognised as the basis for the
settlement of concentrate contracts, then upon the request of either party,
Seller and Buyer will promptly consult together with a view to agree on a new
pricing basis and on the date for bringing such basis into effect. The basic
objective will be to secure the continuity of fair pricing.

 

16. DISPUTE RESOLUTION

Subject to the option set out in this clause below, all claims, disputes or
differences whatsoever between the parties arising out of or in connection with
this contract, including without limitation to any question regarding its
existence, validity or termination, (a “Dispute”) shall be referred to
arbitration in London, England, in accordance with the Arbitration Act 1996 (or
any subsequent amendment or re-enactment thereof) (the “Act”).

The claiming party shall appoint one arbitrator and give written notice to the
other party of the appointment (“Arbitration Notice”). The defending party shall
appoint and give notice to the claiming party of the second arbitrator within 14
calendar days of the Arbitration Notice. The third arbitrator shall be appointed
by the two arbitrators so appointed within 14 calendar days of the defending
party’s notice. Failing appointment of an arbitrator by the defending party in
accordance with this clause, the claiming party’s arbitrator may act as sole
arbitrator, at the claiming party’s option. The arbitrator(s) shall have
experience of commodities trading matters.

 

6



--------------------------------------------------------------------------------

PURCHASE CONTRACT

 

     203-10-27070-P     

 

Subject to any right of appeal under the Act, any arbitral award rendered by the
tribunal shall be final and binding upon the parties and judgment may be entered
thereon or any order of enforcement obtained in any courts having jurisdiction.

Notwithstanding the provisions of this clause, Buyer shall have the right to
commence and pursue proceedings for interim or conservatory relief against the
Seller in any court in any jurisdiction and the commencement and pursuit of such
proceedings in any one court or jurisdiction shall not preclude Buyer commencing
or pursuing proceedings in any other court or jurisdiction (whether concurrently
or not) if and to the extent permitted by the applicable law.

Notwithstanding the foregoing arbitration provisions, Buyer shall have the
option of referring any Dispute to the High Court of Justice in London, England,
or any other court having jurisdiction over the Dispute (the “Court”). If Buyer
is the defending party, such option must be declared within 14 calendar days of
an Arbitration Notice and, upon such declaration, the parties shall procure that
the arbitration be discontinued (without an award being given).

If Buyer exercises its option, the parties waive any objection now or later to
any proceedings relating to the contract being brought in the Court and the
parties hereby irrevocably submit to the exclusive jurisdiction of the Court.

Promptly upon Buyer exercising its option, Seller shall notify Buyer of an
address for service of proceedings in the jurisdiction and the contact details
of lawyers in the jurisdiction appointed to represent the other party.

A judgment relating to this contract which is given or would be enforced by a
Court shall be conclusive and binding on the parties and may be enforced without
review in any other jurisdiction.

 

17. CHOICE OF LAW

The contract shall be governed by and construed in accordance with the laws of
England, without regard to principles of choice of law.

The United Nations Convention on Contracts for the International Sale of Goods
(1980) shall not apply to this contract.

 

18. TAXES AND TARIFFS

Any taxes, tariffs and duties whether existing or new on the Concentrate or
contained metals or on commercial documents relating thereto or on the cargo
itself, imposed in the country of origin shall be borne by the Seller.

Any taxes, tariffs and duties whether existing or new on the Concentrate or
contained metals or on commercial documents relating thereto or on the cargo
itself, imposed in the country of discharge and/or the importing country shall
be borne by Buyer.

 

19. LICENCES

Seller undertakes that all the necessary export licences and all other
authorisations required for the Concentrate have been obtained (and/or will be
obtained) for the entire quantity covered by this contract

 

7



--------------------------------------------------------------------------------

PURCHASE CONTRACT

 

     203-10-27070-P     

 

20. ASSIGNMENT

Without the prior written consent of the other party, which shall not be
unreasonably withheld, neither party may assign or create a trust or otherwise
transfer its rights or obligations under this contract in full or in part,
except that the Buyer and its assigns may without such consent assign all or a
portion of their rights to receive and obtain payment under this contract in
connection with bank funding arrangements.

 

21. THIRD PARTY RIGHTS

Any person who is not a party to this contract may not enforce any term of it.
The parties agree that the Contracts (Rights of Third Parties) Act 1999 shall
not apply to this contract or any other agreement entered pursuant to it.

 

22. DEFAULT

Strictly without prejudice to the rights and remedies of the parties in law, the
parties shall have the following additional rights and remedies upon the
occurrence of an event of default.

For the purposes of this clause, an event of default (“Event of Default”) shall
mean any of the following:

 

(i) The failure of the Seller to comply with any terms under this contract or
any other contract with the Buyer or any of its Affiliates and such failure
remains uncured for 3 (three) Business Days following written notice thereof;

 

(ii) The inability or admitted inability or declared inability of a party to pay
its debts as they fall due or declaration under any applicable law or if the
value of a party’s assets is at any time less than the amount of its liabilities
(taking into account contingent and prospective liabilities);

 

(iii) The institution or commencement or the threat of commencement of any
corporate action or legal proceedings in respect of a party in relation to the
suspension of payments, any moratorium of any indebtedness, dissolution,
administration, reorganization, composition, compromise, arrangement with
creditors, winding up, liquidation, receivership, compulsory management or
bankruptcy or any analogous procedure in any jurisdiction;

 

(iv) The occurrence of a material adverse change in the financial standing or
creditworthiness of the Seller, or of any party supporting or purporting to
support, guarantee and/or fulfil any of the obligations of the Seller whether by
means of a credit support instrument or otherwise (the “Credit Support
Provider”) when compared to the Seller’s or a Credit Support Provider’s
financial standing as at the date of this contract, which change, in the sole
opinion of the Buyer, affects the Seller’s or the Credit Support Provider’s
ability to perform its financial obligations in respect of this contract;

 

(v) The failure by the Seller to provide a written assurance (to the
satisfaction of the Buyer), within 3 (three) Business Days following a
reasonable request by the Buyer, that it will comply with any or all of its
obligations under this contract or any other contract.

For the purposes of this clause, the terms “Defaulting Party” and “Seller” shall
include any of the Seller’s Affiliates.

Upon the occurrence of an Event of Default with respect to a party (the
“Defaulting Party”) and irrespective of whether or not an Event of Default is
continuing, the other party (the “Non-Defaulting Party”) may in its sole and
absolute discretion and notwithstanding any implied terms arising by virtue of
prior contrary course of dealing or rule of law or doctrine to the contrary.

 

8



--------------------------------------------------------------------------------

PURCHASE CONTRACT

 

     203-10-27070-P     

 

(i) Notify the Defaulting Party of a delivery termination date (which shall be
no earlier than the date of such Notice and no later than twenty (20) Days after
the date of such Notice) on which the delivery in respect of which the Event of
Default has occurred shall terminate (the “Delivery Termination Date”); and/or

 

(ii) Notify the Defaulting Party of a contract termination date (which shall be
no earlier than the date of such notice and no later than 20 days after the date
of such notice) on which this contract and the transactions contemplated
hereunder shall terminate (the “Contract Termination Date”); and/or

 

(iii) Withhold any payments due to the Defaulting Party until such Event of
Default is cured: and/or

 

(iv) Suspend performance of its obligations under this contract until such Event
of Default is cured.

If a notice of a Delivery Termination Date or a Contract Termination Date (a
“Termination Date”) is given under this clause: (i) the Termination Date will
occur on the designated date whether or not the relevant Event of Default is
then continuing; and (ii) any accrued rights or obligations that have arisen
prior to the Termination Date shall not be affected.

If an Event of Default occurs and/or a Termination Date is established, the
Non-Defaulting Party may (in its absolute discretion) set off any or all amounts
whether present or future, actual or contingent which the Defaulting Party owes
to the Non-Defaulting Party (whether under this or any other contract and/or on
any other account whatsoever) against any or all amounts which the
Non-Defaulting Party owes to the Defaulting Party (whether under this or any
other contract and/or on any other account whatsoever). Notwithstanding any rule
or provision in this contract to the contrary, the Non-Defaulting Party shall
not be required to pay to the Defaulting Party any net amount due to a delivery
termination or a contract termination until the Non-Defaulting Party receives
confirmation satisfactory to it in its reasonable discretion that (i) all
amounts due and payable as of the Termination Date by the Defaulting Party under
this contract and/or on any account whatsoever with the Non-Defaulting Party
have been fully and finally paid, and (ii) all other obligations of any kind
whatsoever of the Defaulting Party to make any payments (including but not
limited to payments of damages) to the Non-Defaulting Party under this contract
and/or on any account whatsoever which are due and payable as of or as a
consequence of the Termination Date have been fully and finally performed.

 

23. LIMITATION OF LIABILITY

Neither the Seller nor the Buyer shall be liable, whether in contract or in tort
or otherwise, for indirect, consequential or special damages or losses of
whatsoever nature, however caused.

Under no circumstances shall Buyer’s liability exceed the value of the
Concentrate as at the date of shipment.

 

24. INCOTERMS

Insofar as not inconsistent herewith INCOTERMS 2000 (and any later amendments
thereto) shall apply to this contract.

 

25. CHANGE OF CONTROL

In the event of any actual or prospective change in the organisation, control or
management of the Buyer or the Seller, including without limitation, a change to
the majority shareholding or privatisation or equivalent process, subject always
to clause 23. DEFAULT, this contract will not be changed or in any way modified
and shall continue in full force and effect.

 

9



--------------------------------------------------------------------------------

PURCHASE CONTRACT

 

     203-10-27070-P     

 

26. NOTICES

No notice or communication with respect to this contract shall be effective
unless it is given in writing and delivered or sent by facsimile or electronic
mail to the other party at the address set out herein, or to such other address
as each party otherwise notifies the other party.

Notices given by first class mail shall be deemed to have been delivered when
received. Notices sent by facsimile or electronic mail shall be deemed to have
been received upon completion of successful transmission if sent during normal
office hours at the place of receipt. Any facsimile or electronic mail
transmitted outside of normal office hours at the place of receipt shall be
deemed to have been received on the next Business Day.

All notices, requests and other communications hereunder shall be addressed:

 

If to Seller:   

DON DAVID GOLD S.A. DE C.V.

Macedonio Alcala No. 201-105

Col Centro, Oaxaca, Oaxaca

Mexico

Phone:     +52 951 5216 82 58

If to Buyer:   

TRAFIGURA BEHEER B.V.,

Amsterdam, Branch Office Lucerne

Zürichstrasse 31, 6002 Lucerne, Switzerland

Phone:     +41 41 419 4343

Fax:         +41 41 419 4344

Telex:      868001 TRAF CH

 

27. WAIVERS

No amendment, modification or waiver of any provision of this contract or of any
right, power or remedy shall be effective unless made expressly and in writing.

No waiver of any breach of any provision of this contract shall: (a) be
considered to be a waiver of any subsequent or continuing breach of that
provision; or (b) release, discharge or prejudice the right of the waiving party
to require strict performance by the other party of any other provisions of this
contract.

 

28. SET OFF

Notwithstanding any other provision of this contract, if, at any time, Seller
and/or any of its Affiliates fails to make any payment due to Buyer and/or any
of its Affiliates, whether under this contract or any other contracts between
the parties, Buyer shall be entitled to withhold, set off or deduct any sum
either under this contract or any other contracts then in force; provided that
such deduction shall not exceed the aggregate value of the goods and the sums
due under the contracts. Such withholdings or deduction may be applied by Buyer
automatically in diminution of its claims against Seller in respect of any such
failure to pay or perform any part of a contract.

 

29. SEVERABILITY

The invalidity, illegality or unenforceability of any one or more of the
provisions of this contract shall in no way affect or impair the validity and
enforceability of the other provisions of this contract.

 

10



--------------------------------------------------------------------------------

PURCHASE CONTRACT

 

     203-10-27070-P     

 

30. CONFIDENTIALITY

The existence of and terms of this contract shall be held confidential by the
parties save to the extent that such disclosure is made to a party’s banks,
accountants, auditors, legal or other professional advisers, or as may be
required by law, a competent court or a liquidator or administrator of a party,
or the other party has consented in writing to such disclosure.

 

31. ENTIRE AGREEMENT

This contract constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes any previous agreements between the
parties relating to the subject matter. Each party acknowledges and represents
that it has not relied on or been induced to enter into this contract by any
representation, warranty or undertaking other than those expressly set out in
this contract. A party is not liable to the other party for a representation,
warranty or undertaking of whatsoever nature that is not expressly set out in
this contract.

IN WITNESS WHEREOF the parties have executed this document as of the respective
dates specified below with effect from the Effective Date specified on the first
page of this document.

 

Accepted:

LOGO [g365476g58q52.jpg]

 

    

LOGO [g365476g18e40.jpg]

TOMAS FINSCHI

AUTHORISED SIGNATURE

DON DAVID GOLD S.A. DE C.V.

(signed by fully authorised signatory)

    

TRAFIGURA BEHEER B.V.,

Amsterdam, Branch Office Lucerne

(signed by fully authorized signatory)

Place and Date: 21 Diciembre 2010      Place and Date: Lucerne, 3 December 2010

 

LOGO [g365476g47w82.jpg]

     LOGO [g365476g95y17.jpg]